Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
Claims 1-20 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. 201811184301.9, filed on October 11, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 21, 2020, November 30, 2020 and April 08, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wienders et al. (US 2020/0079475 A1) in view of Park et al. (US 2012/0282875 A1) in view of Ahn et al. (US 2019/0069295 A1).
Regarding claim 1, Wienders discloses an antenna sharing system, comprising a communication module that supports 5GHz Wireless Fidelity (Wi-Fi) and Long Term Evolution (LTE), and the antenna sharing system further comprising: a first antenna (Fig. 13 discloses an antenna sharing structure, paragraphs 0071, 0074 where antenna(s) include an antenna configured to transmit/receive signals via a wireless network, cellular network, Wi-Fi antenna configured to transmit receive wi-fi signals configured to transmit/receive signals in accordance with established standards and protocols (e.g. IEEE 802.11 family of standards), a Bluetooth antenna, a GNSS antenna. The antenna 142 may be configured to transmit/receive signals within any suitable frequency range (5GHz).
 Wienders does not disclose the mechanism of following limitations. 
In an analogous art, Park discloses a first multiplexer comprising at least two multiplex input terminals and a multiplex output terminal, and the multiplex output terminal of the first multiplexer is connected to the first antenna (Paragraphs 0079-0080 disclose UE comprising a processor 5054 may have any suitable microarchitecture design that includes any number of constituent components such as, for example, registers, multiplexers for controlling read/write operations to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Park to the system of Wienders to provide systems and methods for disabling ISM band transceivers while LTE is servicing emergency messages (Abstract, Park).
Wienders and Park does not disclose the mechanism of following limitations. 
In an analogous art, Ahn discloses wherein a first multiplex input terminal of the first multiplexer is configured to transmit and receive 5GHz Wi-Fi secondary signals, a second multiplex input terminal of the first multiplexer is configured to transmit and receive LTE secondary signals (Paragraph 0052, 0061 discloses the communication unit 210 may include different communication modules for processing signals of different frequency bands.  Further, the communication unit 210 may include a plurality of communication modules to support different radio access techniques.  For example, different radio access techniques may include Bluetooth low energy (BLE), wireless fidelity (Wi-Fi), WiFi gigabyte (WiGig), and a cellular network (e.g., long term evolution (LTE), LTE-Advanced (LTE-A), 5G network).  The different frequency bands may include a super high frequency (SHF) (e.g., 2.5 GHz, 5 GHz) band and a millimeter weave (e.g., 30 GHz, 60 GHz) band).


Regarding claim 14, claim 14, comprises substantially similar limitations as claimed above in claim 1, claimed as a UE comprising an antenna sharing system (Park, Fig. 1A). See above the cited combination of  Wienders, Park and Ahn to disclose the limitations of claim 14. 
Claims 2-4, 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wienders et al. in view of Park et al. in view of Ahn et al. and further in view of Signoff et al. (US 9,401,798 B1).
Regarding claims 2 and 15,  the combination of Wienders, Park and Ahn don’t disclose the mechanism of claims 2 and 15. In an analogous art, Signoff discloses wherein the communication module further supports 2.4GHz Wi-Fi, and the antenna sharing system further comprises a second antenna configured to transmit and receive 5GHz Wi-Fi primary signals and 2.4GHz Wi-Fi primary signals (Fig. 1 discloses the first transceiver circuit 2-130 transmits and receives signals in a first frequency band, which in this embodiment includes 5 GHz band radio-frequency signals for WiFi communication.  The second transceiver circuit 2-150 transmits and receives signals in a second frequency band different from the first frequency band, which in this embodiment includes 2.4 GHz band radio-frequency signals for Bluetooth communication. In the wireless device 100, the first, second, and third transceiver circuits 1-130, 1-150, and 170 use a shared antenna 1-110 to transmit or receive signals). 

Regarding claims 3 and 16,  Signoff discloses wherein the communication module further supports Bluetooth (BT), and the antenna sharing system further comprises a third antenna configured to transmit and receive at least 2.4GHz Wi-Fi primary signals and BT signals (Fig. 1 discloses the first transceiver circuit 2-130 transmits and receives signals in a first frequency band, which in this embodiment includes 5 GHz band radio-frequency signals for WiFi communication.  The second transceiver circuit 2-150 transmits and receives signals in a second frequency band different from the first frequency band, which in this embodiment includes 2.4 GHz band radio-frequency signals for Bluetooth communication. In the wireless device 100, the first, second, and third transceiver circuits 1-130, 1-150, and 170 use a shared antenna 1-110 to transmit or receive signals). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Signoff to the modified system of Wienders, Park and Ahn  to provide an apparatus includes an antenna, a first transceiver circuit, a second transceiver circuit, a first filter coupled between the antenna and the first transceiver circuit and configured to pass a first signal and attenuate a second signal, and a second filter coupled 
Regarding claim 4,  Park discloses wherein the communication module further supports Global Navigation Satellite System (GNSS), and the antenna sharing system further comprises a fourth antenna configured to transmit and receive GNSS signals (Paragraph 0071 discloses the UE communicates with base station using one or more antennas. UE equipped with multiple radio transceiver such as LTE, Wifi, a bluetooth and a GNSS. The ISM controller 124 may have various 
means and modes of connectivity with the Long Term Evolution (LTE) transceiver 106, the Wi-Fi transceiver 108, the Bluetooth transceiver 110, the global navigation satellite system (GNSS) receiver 109 and an eNB 102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Park to the system of Wienders to provide systems and methods for disabling ISM band transceivers while LTE is servicing emergency messages (Abstract, Park).

Regarding claim 6,  Signoff discloses wherein the communication module further supports BT, and the first multiplexer further comprises a third multiplex input terminal configured to transmit and receive 2.4 GHz Wi-Fi secondary signals and BT signals (Fig. 1 discloses the first transceiver circuit 2-130 transmits and receives signals in a first frequency band, which in this embodiment includes 5 GHz band radio-frequency signals for WiFi communication.  The second transceiver circuit 2-150 transmits and receives signals in a second frequency band different from the first frequency band, which in this embodiment includes 2.4 GHz band radio-frequency signals for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Signoff to the modified system of Wienders, Park and Ahn  to provide an apparatus includes an antenna, a first transceiver circuit, a second transceiver circuit, a first filter coupled between the antenna and the first transceiver circuit and configured to pass a first signal and attenuate a second signal, and a second filter coupled between the antenna and the second transceiver circuit and configured to pass the second signal and attenuate the first signal.  The first signal has a first frequency and the second signal has a second frequency in order to integrate components on a Soc (Abstract, Signoff).

Regarding claim 7,  Park discloses wherein the communication module further supports GNSS, and the antenna sharing system further comprises a fourth antenna configured to transmit and receive GNSS signals (Paragraph 0071 discloses the UE communicates with base station using one or more antennas. UE equipped with multiple radio transceiver such as LTE, Wifi, a bluetooth and a GNSS. The ISM controller 124 may have various means and modes of connectivity with the Long Term Evolution (LTE) transceiver 106, the Wi-Fi transceiver 108, the Bluetooth transceiver 110, the global navigation satellite system (GNSS) receiver 109 and an eNB 102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Park to the system of Wienders to provide systems and methods for disabling ISM band transceivers while LTE is servicing emergency messages (Abstract, Park).
Allowable Subject Matter
Claims 5, 8-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of prior art does not disclose the mechanism of claims 5, 8, 10, 12-13 and 17-20. It is determined that prior art of record does not teach “wherein the communication module further supports GNSS, and the third antenna is further configured to transmit and receive GNSS signals; and the antenna sharing system further comprises: a second multiplexer comprising at least two multiplex input terminals and a multiplex output terminal, wherein a first multiplex input terminal of the second multiplexer is configured to transmit and receive GNSS signals, a second multiplex input terminal of the second multiplexer is configured to transmit and receive 2.4GHz Wi-Fi secondary signals and BT signals, and the multiplex output terminal of the second multiplexer is connected to the third antenna (claim 5)”.
Similarly limitations of claims 8, 10, 12-13 and 17-20 are does not teach by cited prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brunel et al. (US 2018/0323947 A1) discloses a method of wireless communication.  The method includes generating a radio frequency signal using a transmitter of a radio frequency communication system, transmitting the radio frequency signal over a communication link, and in response to a decrease in a signal-to-noise ratio of the communication link, controlling a resource block allocation of the RF signal to an inner resource block allocation and boosting a power of the radio frequency transmit signal (See Figs. 11A-11B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413